Case 18-54590-jwc       Doc 42    Filed 10/02/20 Entered 10/02/20 15:07:13              Desc Main
                                  Document      Page 1 of 4




  IT IS ORDERED as set forth below:



   Date: October 2, 2020
                                                      _________________________________

                                                               Jeffery W. Cavender
                                                          U.S. Bankruptcy Court Judge
                                   Signed as Revised by the Court
 ________________________________________________________________




                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

IN RE:                          :
                                :
VINSON GWINN                    :    CHAPTER 13
                                :
           Debtor.              :    CASE NO.: 18-54590-JWC
===============================================================


                         CONSENT ORDER GRANTING
              DEBTOR’S MOTION TO SELL PROPERTY OF THE ESTATE

         This matter arose upon Debtor’s Motion to Sell Property of the Estate (the “Motion”)

(Doc.No. 41).

         A hearing was held on September 22, 2020. Appearances were made by Howard Slomka,

counsel for Debtor and Julie Anania, counsel for Chapter 13 Trustee. The Motion seeks Court

approval to sell property of the estate located at 2795 Ben Hill Road (the “Property”), and to pay
Case 18-54590-jwc        Doc 42     Filed 10/02/20 Entered 10/02/20 15:07:13               Desc Main
                                    Document      Page 2 of 4



off all liens on the Property and attorneys fees for the Motion.



        Chapter 13 Trustee does not oppose the Motion and consents to the relief sought therein

subject to the terms of this Consent Order.

        After review of the record and pleadings in this case, and for good cause shown, it is hereby



        ORDERED that Debtor’s Motion is GRANTED. The sale of the Property can proceed

without further approval of the Court.

        IT IS FURTHER ORDERED that all liens secured by the real property (held by HUD

or otherwise appearing in the title commitment) shall be paid in full direct from closing

proceeds, and shown on the closing statement for the sale.       Additionally, proceeds of the sale in

the amount of $17,000.00 shall be remitted directly by the closing attorney to the Chapter 13

Trustee to pay all claims in full under the plan. It is also ordered that a single payment to

Debtor’s Counsel of $750 for the costs to bring this Motion is granted and shall be paid at

closing. In the event of any shortfall, the sale shall remain subject to the express written

approval of the Chapter 13 Trustee and mortgage lien holders, and the Debtor shall continue to

make regular monthly payments to the Trustee as required by the plan.

        IT IS FURTHER ORDERED that mortgage lenders shall be permitted to submit an

updated payoff demand to the applicable escrow or title company facilitating the sale so that their

claims are paid in full at the time the sale of the Property is finalized. In the event that the sale of

the Property does not take place, all mortgage lenders shall retain their lien for the full amount due

under the applicable loan contracts.

        IT IS FURTHER ORDERED that Debtor will file an objection to the mortgage lender’s
Case 18-54590-jwc       Doc 42    Filed 10/02/20 Entered 10/02/20 15:07:13            Desc Main
                                  Document      Page 3 of 4



proof of claim if the claim has not been withdrawn or amended within 30 days following the

closing of the sale. Debtor will provide a copy of the closing statement to the Chapter 13 Trustee

within 10 days of the closing of the sale or will notify the Trustee if the sale in unable to be

completed.



END OF ORDER

Prepared
  /s      by:
Howard Slomka, Esq.
Attorney for Debtor
Georgia Bar No. 652875
Slipakoff & Slomka, PC
3350 Riverwood Pkwy
Suite 2100
Atlanta, GA 30339


CONSENT BY:

____/s________________________
Julie Anania
Ga Bar # 477064
Nancy J. Whaley, Trustee
Suite 120, SunTrust Garden Plaza
303 Peachtree Center Avenue
Atlanta, GA 30303
Case 18-54590-jwc     Doc 42       Filed 10/02/20 Entered 10/02/20 15:07:13   Desc Main
                                   Document      Page 4 of 4




DISTRIBUTION LIST:

Howard P. Slomka
3350 Riverwood Parkway, Suite 2100
Atlanta, GA 30339

Nancy J. Whaley, Trustee
Suite 120, SunTrust Garden Plaza
303 Peachtree Center Avenue
Atlanta, GA 30303

Vinson Gwinn
2790 Ben Hill Rd SW
Atlanta, GA 30344
